DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney Steven H. Wang on 5 January, 2022.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
	Claim 25 (Currently Amended): The method of claim 23 wherein the in the received message comprises a list of PPF Pool Identifiers for the two or more candidate PPFs. 

Claim 27 (Currently Amended): The method of claim 23 wherein the in the received message is a combination of a list of PPF Pool Identifiers for the two or more candidate PPFs and a list of UPF Pool Identifiers for the two or more candidate UPFs.

Claim 39 (Currently Amended): The method of claim 23, wherein, as an alternative to the in the received message regarding the two or more candidate PPFs and the two or more candidate UPFs for the protocol data unit session for the wireless device, the in the received message comprises information regarding the two or more candidate PPFs and information regarding the two or more candidate UPFs for the protocol data unit session for the wireless device, where a PPF is a user plane function in the radio access network of the cellular communications network and a UPF is a user plane function in a core network of the cellular communications network.

Claim 40 (Currently Amended): The physical network node of claim 33, wherein, alternative to the in the received message regarding the two or more candidate PPFs and the two or more candidate UPFs for the protocol data unit session for the wireless device, the in the received message comprises information regarding the two or more candidate PPFs and information regarding the two or more candidate UPFs for the protocol data unit session for the wireless device, where a PPF is a user plane function in the radio access network of the cellular communications network and a UPF is a user plane function in a core network of the cellular communications network.

Allowable Subject Matter
This communication is in response to the Amendment filed on 12/08/2021.
Claims 1,4,6-12,20,23-30,33,35 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,20,23,33 and their dependents thereof are allowed because the closest prior art either alone or in combination with all other limitations in the claim(s) as defined by applicant.
 The following is an examiner’s statement of reasons for allowance: Claim 35 and its dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “the application function provides the possible locations of the application servers based on the PPFs and UPFs selected by the SMF”, in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 12/08/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415